Title: Thomas Jefferson to George P. Stevenson, 9 May 1815
From: Jefferson, Thomas
To: Stevenson, George Pitt


          Dear Sir  Monticello May 9. 15.
          I thank you for the information contained in your letter of Apr. 28. and in the paper accompanying it. that the whole army would join Bonaparte whenever he could safely enter France, I never doubted; but I had not expected the people would have done so. the cause of this however is to be found in the return of the antient nobility to their former possessions, and reclamation of them and their antient rights. they the people  saw in Bonaparte their only protection against their former Seigneurs, and hailed him as their guardian angel.  like most other worldly dispensations this is mixed of good and evil. I participate in the general satisfaction on two grounds. 1. the restoration of the Bourbons, after that of the Stuarts, would have produced a general belief and despair of the possibility of changing their antient dynasties. 2. I rejoice at seeing the cowhide once more brandished over the back of  great Britain, and a barrier at length presented to her power. but these views of the subject have their counterpoise. if war arises in Europe, we shall certainly feel it’s harrasments on the ocean, & possibly be involved in it. if peace continues, our commercial intercourse with France will be subject to the unfriendly and ignorant caprices of Bonaparte, instead of the antient regulations of the Bourbons which were tolerably favorable. add to this the doubt whether the people of France b will gain by the exchange of their former government which had known limits to it’s power, for a military despotism. but hope is always more comfortable than fear. let us therefore hope. your mother and friends in this quarter are well. accept the assurance of my great esteem & respect.
          Th: Jefferson
        